DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
	The claims submitted with the preliminary amendments on 06/13/2022 have been examined in this office action.
Information Disclosure Statement
The information disclosure statement filed 05/26/2022 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the copy sent to the Office on 05/26/2022 is corrupted.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Applicant is requested to submit another copy of the information disclosure statement.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: distribution module in claims 33, 37, 38; first and second logic in claims 41-44.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Regarding distribution module, distribution module is a generic placeholder that has been claimed with a specific function. However, the claim provides no structure for the generic placeholder. The instant specification provides the structure of the distribution module as being an electronic device capable of receiving signals and opening and closing valves. Therefore, for the purpose of examination, the distribution module will be any electronic device capable of receiving control signals and opening and closing valves. 
Regarding logic, logic is a generic placeholder that has been claimed with a specific function. However, the claim provides no structure for the generic placeholder. The instant specification does not provide any structure as to what logic is. For the purpose of examination, anything that performs the function of the claimed logic will be understood as being logic.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 29 recites the limitation " the first antenna is a Wireless Fidelity (WiFi) antenna, the second antenna is a General Packet Radio Service (GPRS) antenna, and the third antenna is a ZigBee antenna". There is insufficient antecedent basis for this limitation in the claim since claim 28 does not require any antennas. 
Claims 41-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “logic” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The instant disclosure provides no structure for the claimed logic. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
For the purpose of examination, anything that performs the function of the claimed logic will be understood as being logic.
Claims 41-44 claim a first logic that is remote from the generator and a second logic is local to the generator. The accepted meaning of logic is “sequence of operations performed by hardware or software” (PCMAG). The instant specification does not provide an alternative definition. It is indefinite as to how logic can be remote or local to a generator. 
For the purpose of examination, anything that contains logic will be understood as being a logic. 
Claims 41-44 further claim “a first logic configured to communicate with the generator or the device” and also claims “the first logic is not in communication with the second logic, the generator, or the device”. This has been deemed indefinite since these two limitations in the same claim are contradictory and therefore the it fails to particularly point out and distinctly claim the subject matter. 
For the purpose of examination, any communication will be considered as reading upon the claimed limitations under broadest reasonable interpretation. 
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21-28, 30-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weber et al (US PUB. 20090185959, herein Weber) in view of Ophardt et al (US PUB. 20200223693, herein Ophardt) in further view of Berchtold et al (US. PUB 20200117157, herein Berchtold) in further view of Bakanas (US PUB. 20170232127).

Regarding claims 21/33, Weber teaches A system for controlling a provision of an ozone for disinfecting an indoor area (0003), the system comprising: 
an ozone generator for generating an ozone-air mixture, wherein the ozone generator having an ozone generation chamber (0028 “the air supplied to the ozone-generating cell 122 may pass through a compressor”, 0025), a temperature sensor in the ozone generation chamber (0037 “control monitor block 120 also may comprise a temperature sensor”), a communication unit (0042), and a high-voltage [sensor] (0061)
a compressor connected to the ozone generator and configured to provide a compressed air to the ozone generator upon receipt of a power signal from the ozone generator (0028 “the air supplied to the ozone-generating cell 122 may pass through a compressor”, 0025, 0052 0027-0028)
an ozone concentration sensor connected to the ozone generator and configured for sensing an ozone concentration in the indoor area (0048, 0051 “ozone monitor (that may be integrated within the cabinet), which may monitor the ozone concentration in the local atmosphere in and surrounding the generator.”)
a distribution module having an input tube configured for receiving the ozone-air mixture from the ozone generator (0043 “The ozone-enriched gas may be passed into an output distribution manifold 130 comprising various valves”), an output tube connected to the indoor area, and an electrically controlled valve connected at the output tube (0043 “an exemplary ozone generator 102 that can supply at least two rooms or zones that are independently controlled, one valve for each room or zone may be provided to pass the ozone-enriched gas into the respective cold storage areas”), wherein the distribution module is configured for selectively distributing the ozone-air mixture to the indoor area according to a distribution control signal received from the ozone generator (0043, 0021 “each ozone generator may supply ozone under closed-loop control to at least one zone or room, or to multiple zones in one or more rooms.”);   
a local control module comprising a first communication device configured to communicate with the communication unit of the ozone generator (0053 plc); 
and a main control module comprising a second communication device connected with the ozone generator (0033 “a control monitor block 120, which may contain a variety of monitoring and controlling components”)
wherein the [motion sensor] and the ozone concentration sensor are connected to the ozone generator via a third communication device (0051 “The ozone monitor(s) may provide feedback signals that inform the PLC 126, so that the PLC 126 may control the safety response of the system”), 
and the local control module is configured to enter one of a normal operation mode, an emergency shutdown mode, and an emergency lockdown mode (0051 “if the ozone concentration within the cabinet 104 or the local atmosphere exceeds a preset limit (which may indicate a leak, a valve failure or a failure of the ozone destruct assembly 132, for instance), the monitor may signal the PLC 126, which may shut down the compressor 116, the oxygen concentrator 118, and the ozone-generating cell 122.”, 0052-0053).
Weber does not teach a motion sensor connected to the ozone generator and configured for sensing a presence of a human in the indoor area, a pressure sensor connected to the ozone generator and configured for sensing a pressure of the ozone-air mixture and motion sensor…connected to the ozone generator via a third communication device. 
Ophardt teaches a pressure sensor connected to the ozone generator and configured for sensing a pressure of the ozone-air mixture (0036 “specific configurations of ozone generators are operated to produce ozone numerous times and under varying conditions including varying conditions of temperature, pressure and humidity. During such conditions, measurements are made with the sensors as to various parameters and the information or data developed from the sensors is used to provide functional relationships between the parameters sensed and the ozone generated with time”); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the ozone generation teachings of Weber with the pressure sensor for ozone generator teachings of Ophardt since Ophardt teaches a means for overcoming disadvantages of ozone generation by means of monitoring ozone generation (0011). 
Weber and Ophardt does not teach a motion sensor connected to the ozone generator and configured for sensing a presence of a human in the indoor area and motion sensor…connected to the ozone generator via a third communication device and high-voltage sensor.
Berchtold teaches high-voltage sensor (0113). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the ozone generation teachings of Weber and the pressure sensor for ozone generator teachings of Ophardt with the voltage sensing teachings of Berchtold since Berchtold is also in the similar field of ozone generation and because Berchtold teaches a means for improving the maintainability and learnability of the whole installed park of ozone machines and further reducing the ozone production variability (0004). 
Bakanas teaches a motion sensor connected to the ozone generator and configured for sensing a presence of a human in the indoor area (0025)
and motion sensor…connected to the ozone generator via a third communication device (0024). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the ozone generation teachings of Weber and the pressure sensor for ozone generator teachings of Ophardt and the voltage sensing teachings of Berchtold with the occupancy sensor teachings of Bakanas since Bakanas teaches a means for optimized balance between effective sanitation and safe environment for users (0017). 

Regarding claims 22/34, Weber, Ophardt, Berchtold and Bakanas teach the system of claim 21.
Weber, Berchtold and Bakanas further teach wherein the normal operating mode comprises executing a schedule configured for (Bakanas 0039): commanding the ozone generator to receive, process according to the schedule (Bakanas 0039, 0044), and transmit to the local control module and to the main control module (Weber 0033 0053), signals from the temperature sensor (Weber 0037), the high-voltage sensor (Berchtold 0113), the motion sensor (Bakanas 0025), and the ozone concentration sensor (Weber 0048 0051); 
commanding the compressor to provide air to the ozone generator (Weber 0028); 
and commanding the distribution module to selectively distribute the ozone-air mixture to the indoor area (Weber 0043) according to the schedule (Bakanas 0039) and the signals from the temperature sensor (Weber 0037), the high-voltage sensor (Berchtold 0113), the motion sensor (Bakanas 0025), and the ozone concentration sensor after receiving a signal from the main control module (Weber 0054 0048, 0051).

Regarding claims 23/35, Weber, Ophardt, Berchtold and Bakanas teach The system of claim 21.
Weber further teaches wherein the emergency shutdown mode is entered upon the ozone generator detecting one of a loss of connection between the main control module and the ozone generator, and a signal sourced from one of the ozone concentration sensor exceeding a first threshold, the temperature sensor exceeding a second threshold, the pressure sensor substantially differing from a third threshold, or the main control module detecting a problem with a predetermined component (0051 “if the ozone concentration within the cabinet 104 or the local atmosphere exceeds a preset limit (which may indicate a leak, a valve failure or a failure of the ozone destruct assembly 132, for instance), the monitor may signal the PLC 126, which may shut down the compressor 116, the oxygen concentrator 118, and the ozone-generating cell 122.”, 0052-0053, an ozone concentration threshold is exceeded.)

Regarding claims 24/36, Weber, Ophardt, Berchtold and Bakanas teach The system of claim 21.
Weber further teaches wherein the emergency lockdown mode is entered upon the ozone generator detecting one of a loss of connection between the main control module and the ozone generator, and a signal sourced from one of the ozone concentration sensor exceeding a first threshold for a first time period, the temperature sensor exceeding a second threshold for a second time period, the pressure sensor substantially differing from a third threshold for a third time period, the main control module detecting a problem with a predetermined component for a fourth time period, or the high-voltage sensor signaling a droppage below a fourth threshold (0051 “if the ozone concentration within the cabinet 104 or the local atmosphere exceeds a preset limit (which may indicate a leak, a valve failure or a failure of the ozone destruct assembly 132, for instance), the monitor may signal the PLC 126, which may shut down the compressor 116, the oxygen concentrator 118, and the ozone-generating cell 122.”, 0052-0053, an ozone concentration threshold is exceeded.)

Regarding claim 25, Weber, Ophardt, Berchtold and Bakanas teach the system of claim 21.
Bakanas further teaches wherein the ozone-air mixture is configured for deodorizing the indoor area (0039). 

Regarding claim 26, Weber, Ophardt, Berchtold and Bakanas teach The system of claim 21. 
Weber and Bakanas further teaches wherein the indoor area comprises a plurality of indoor areas (Weber 0043); 
and wherein the ozone-air mixture is configured for deodorizing the plurality of indoor areas (Bakanas 0039). 

Regarding claim 27, Weber, Ophardt, Berchtold and Bakanas teach The system of claim 21.
Bakanas further teaches wherein the motion sensor is an infra-red (IR) motion sensor (0025). 

Regarding claim 28, Weber, Ophardt, Berchtold and Bakanas teach the system of claim 21.
Weber further teaches wherein the first communication device, the second communication device, and third communication device (Weber 0053, 0051) are selected to respectively include from at least one of a first, a second, and a third antenna, a first, a second, and a third communications transducer, and a first, a second, and a third data network (Weber 0055, peer to peer mesh network).

Regarding claim 30, Weber, Ophardt, Berchtold and Bakanas teach the system of claim 21.
Ophardt further teaches wherein the ozone generator uses cold plasma ozone generation to generate the ozone-air mixture (0014). 

Regarding claim 31, Weber, Ophardt, Berchtold and Bakanas teach the system of claim 21.
Weber further teaches wherein the indoor area comprises a plurality of indoor areas, and wherein the ozone-air mixture is provided to one of the plurality of indoor areas at a time (0043 “an exemplary ozone generator 102 that can supply at least two rooms or zones that are independently controlled, one valve for each room or zone may be provided to pass the ozone-enriched gas into the respective cold storage areas”, 0021)

Regarding claim 32, Weber, Ophardt, Berchtold and Bakanas teach the system of claim 21. 
Weber further teaches wherein the indoor area comprises a plurality of indoor areas, and wherein the ozone-air mixture is provided simultaneously to at least two of the plurality of indoor areas (0043 “an exemplary ozone generator 102 that can supply at least two rooms or zones that are independently controlled, one valve for each room or zone may be provided to pass the ozone-enriched gas into the respective cold storage areas”, 0044 “distribution manifold 130 (or valve system) may be especially useful for controlling ozone concentrations in cold storage rooms containing fruits, vegetables and food products, since turning valves on and/or off allows closed-loop control of ozone concentrations in independently controlled zones (a "zone" may be a part of one room, an entire room, or a group of rooms)”)

Claim(s) 29 is/are rejected under 35 U.S.C. 103 as being unpatentable Weber et al (US PUB. 20090185959, herein Weber) in view of Ophardt et al (US PUB. 20200223693, herein Ophardt) in further view of Berchtold et al (US. PUB 20200117157, herein Berchtold) in further view of Bakanas (US PUB. 20170232127) in further view of White et al (US PUB. 20160353447, herein White). 

Regarding claim 29, Weber, Ophardt, Berchtold and Bakanas teach The system of claim 28.
Weber further teaches wherein the first antenna is a Wireless Fidelity (WiFi) antenna (0024, 0055).
Weber, Ophardt, Berchtold and Bakanas do not teach the second antenna is a General Packet Radio Service  (GPRS) antenna, and the third antenna is a ZigBee antenna.
White teaches the second antenna is a General Packet Radio Service (GPRS) antenna, and the third antenna is a ZigBee antenna (0024).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the ozone generation teachings of Weber and the pressure sensor for ozone generator teachings of Ophardt and the voltage sensing teachings of Berchtold and the occupancy sensor teachings of Bakanas with the data transmission teachings of White since White teaches a means for reliable data transmission (0009 0010). 

Claim(s) [ 1 ] is/are rejected under 35 U.S.C. 103 as being unpatentable over Weber et al (US PUB. 20090185959, herein Weber) in view of Bakanas (US PUB. 20170232127) in further view of Berchtold et al (US. PUB 20200117157, herein Berchtold).

Regarding claims 37/38, Weber teaches A non-transitory computer program product/method including a computer readable medium (0053) for controlling a provision of an ozone for disinfecting an indoor area (0003), wherein the computer readable medium having a set of instructions to [execute a schedule] at a main control module under a normal operation mode, wherein the set of instructions is configured (0033) for: 
commanding an ozone generator to receive, [process according to the schedule], and transmit to a local control module and to the main control module (0033 0053), a set of signals from a temperature sensor installed in an ozone generation chamber of an ozone generator (0037, 0042), a high-voltage [sensor] connected to the ozone generator (0061), [a motion sensor installed at the indoor area], and an ozone concentration sensor installed at the indoor area (0048 0051); 
commanding a compressor to provide an air to the ozone generator (0028, 0025, 0052, 0027-0028); 
and commanding a distribution module to selectively distribute an ozone-air mixture to the indoor area [according to the schedule] and the set of signals from the temperature sensor, the high-voltage [sensor], [the motion sensor], and the ozone concentration sensor after receiving at the local control module a signal from the main control module (0042, 0021, 0064, 0051, 0033 0053); 
wherein the ozone generator is configured to enter one of an emergency shutdown mode and an emergency lockdown (0051-0053).
Weber does not teach a schedule, high voltage sensor, motion sensor installed at the indoor area. 
Bakanas teaches execute a schedule (0039, 0044)
process according to the schedule (0039, 0044)
a motion sensor installed at the indoor area (0024-0025)
ozone-air mixture to the indoor area according to the schedule and the set of signals from…the motion sensor (0039, 0044, 0024-0025). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the ozone generation teachings of Weber with the occupancy sensor and schedule teachings of Bakanas since Bakanas teaches a means for optimized balance between effective sanitation and safe environment for users (0017).
Weber and Bakanas do no teach high-voltage sensor. 
Berchtold teaches high-voltage sensor (0113). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the ozone generation teachings of Weber and the pressure sensor for ozone generator teachings of Ophardt the occupancy sensor and schedule teachings of Bakanas with the voltage sensing teachings of Berchtold since Berchtold is also in the similar field of ozone generation and because Berchtold teaches a means for improving the maintainability and learnability of the whole installed park of ozone machines and further reducing the ozone production variability (0004).

Regarding claim 39, Weber, Bakanas and  Berchtold teach the method of claim 38.
Weber further teaches wherein the emergency shutdown mode is entered upon the ozone generator detecting one of a loss of connection between the main control module and the ozone generator, and a signal sourced from one of the ozone concentration sensor exceeding a first threshold, the temperature sensor exceeding a second threshold, the pressure sensor substantially differing from a third threshold, or the main control module detecting a problem with a predetermined component (0051 “if the ozone concentration within the cabinet 104 or the local atmosphere exceeds a preset limit (which may indicate a leak, a valve failure or a failure of the ozone destruct assembly 132, for instance), the monitor may signal the PLC 126, which may shut down the compressor 116, the oxygen concentrator 118, and the ozone-generating cell 122.”, 0052-0053, an ozone concentration threshold is exceeded.)

Regarding claim 40, Weber, Bakanas and  Berchtold teach the method of claim 38.
Weber further teaches wherein the emergency lockdown mode is entered upon the ozone generator detecting one of a loss of connection between the main control module and the ozone generator, and a signal sourced from one of the ozone concentration sensor exceeding a first threshold for a first time period, the temperature sensor exceeding a second threshold for a second time period, the pressure sensor substantially differing from a third threshold for a third time period, the main control module detecting a problem with a predetermined component for a fourth time period, or the high-voltage sensor signaling a droppage below a fourth threshold (0051 “if the ozone concentration within the cabinet 104 or the local atmosphere exceeds a preset limit (which may indicate a leak, a valve failure or a failure of the ozone destruct assembly 132, for instance), the monitor may signal the PLC 126, which may shut down the compressor 116, the oxygen concentrator 118, and the ozone-generating cell 122.”, 0052-0053, an ozone concentration threshold is exceeded.)

Claim(s) 41-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weber et al (US PUB. 20090185959, herein Weber) in view of Bakanas (US PUB. 20170232127).

Regarding claims 41/42/43/44, Weber teaches A system comprising: 
a generator configured to generate an ozone (0028); 
a device configured to output the ozone (0043); 
a first sensor configured to sense the ozone (0048 0051); 
a first logic configured to communicate with the generator or the device when (i) the generator generates the ozone (0033), (ii) the device outputs the ozone into a defined area while the first sensor sensing for the ozone within the defined area (0043) [and the second sensor sensing for the human within the defined area], and (iii) the first logic is remote from the generator, the device, the first sensor, [and the second sensor] (0053); 
and a second logic configured to communicate with the generator or the device when (i) the generator generates the ozone (0053 “Ozone generators 102 may be operated manually, locally or remotely through a wireless network or the internet, for example, using a computer communicating with the PLC 126”), (ii) the device outputs the ozone into the defined area (0043 0021) while the first sensor sensing for the ozone within the defined area (0043) [and the second sensor sensing for the human within the defined area], (iii) the second logic is local to the generator, the device, the first sensor, and the second sensor (0053), 
and (iv) the first logic is not in communication with the second logic, the generator, or the device (0037).
Weber does not teach a second sensor configured to sense a human; and the second sensor sensing for the human within the defined area, and the second sensor, and the second sensor sensing for the human within the defined area.
Bakanas teaches a second sensor configured to sense a human (0025);
and the second sensor sensing for the human within the defined area (0025)
and the second sensor (0025)
and the second sensor sensing for the human within the defined area (0025). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the ozone generation teachings of Weber with the occupancy sensor and schedule teachings of Bakanas since Bakanas teaches a means for optimized balance between effective sanitation and safe environment for users (0017).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMEEM SIDDIQUEE whose telephone number is (571)272-1627. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.D.S./Examiner, Art Unit 2116                                                                                                                                                                                                        

/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116